Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 15 December 2000.
Statements by the President
Ladies and gentlemen, on Saturday, as you know, an earthquake struck Central America once again, with tragic consequences. This is an area which has already been seriously affected on a number of occasions since the beginning of the twentieth century. The latest, provisional, figures for victims in El Salvador are already very high. There are 350 people dead, 1 200 people missing, the area is completely devastated and thousands of homes have been destroyed throughout the country.
The European Union has already shown its solidarity by sending a rescue team to the area, whilst financial assistance from the Union and Member States has been, or is in the process of being, released and I am able to inform you that some groups in the European Parliament have requested that this issue be included in the debate on topical and urgent subjects of major importance on Thursday. However, I should like to inform you that I have, of course, on behalf of the European Union, expressed our sincere condolences and deepest sympathy to the President of El Salvador in the tragedy which has struck his country. I would ask you, as a mark of respect for the victims and for the immense suffering of their families, to observe a minute' s silence.
(The House rose and observed a minute' s silence)
President. Tragically, on 31 December, a day that most of us commemorate with celebration, became a day of mourning for the families of Volendam, in the Netherlands, who lost 10 of their young people on New Year' s Eve. I should like, on behalf of the European Parliament, to express our sympathy to the parents and families of the victims. I should also like to wish the 180 people injured in this awful fire a speedy recovery.
I should not forget that many places, where joyful celebrations are also held, are all too often transformed by sadness and mourning, due to a lack of adequate safety measures. It is in the same spirit that I should like to express my condolences to the families of the 309 victims of the fire at a disco in Luoyang, in China, and I would ask you to observe a minute' s silence in honour of these victims.
(The House rose and observed a minute' s silence)
President. Ladies and gentlemen, I had wished, as everyone had, that we would be able to open our first part-session of the year without having to mention further victims of ETA terrorism. Unfortunately, on 20 December, Juan Miguel Gervilla, a police officer in Barcelona, was killed by terrorists. He had disturbed his killers as they were preparing an attack. His courageous actions unfortunately cost him his life but undoubtedly also saved many others. This is why I would like to pay tribute to him in particular and I would ask you again to observe a minute' s silence.
(The House rose and observed a minute' s silence)
Referral back to committee
With regard to the report by Mr Cashman on public access to Parliament, Council and Commission documents, for which the vote on the draft legislative resolution was postponed on 16 November, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has informed me that it is not yet able to meet the two month deadline laid down in the Rules of Procedure. This is why it has requested that it be referred back to committee pursuant to Rule 144(1) of the Rules of Procedure.
I shall now give the floor to Mr Watson, Chairman of this committee, so that he can present the request on its behalf.
Madam President, the House kindly agreed on 16 November to a request from the committee which I have the honour to chair to delay the final vote on Mr Cashman's proposed legislative resolution. That delay was intended to allow time for the other institutions to consider our amendments and for the Commission to formulate amended proposals. Since our November part-session, we have had contacts with the other institutions, though as yet no agreement has been forthcoming. Therefore, we would ask the House for a prorogation of the delay of a maximum of two months in order to conclude the dialogue and, we hope, present to you compromise amendments for voting at our part-session on 28 February.
(Parliament approved the request)
Agenda
The next item is the final draft agenda as drawn up by the Conference of Presidents at its meeting of Tuesday 11 January.
Sittings from 15 to 18 January in Strasbourg President. I have received no requests for amendments to the agenda for Monday, Tuesday or Wednesday.
Madam President, I would like to point out to my fellow Members and to yourself, that, whilst I understand the reasons which led you to go over the top and set such a full agenda for Wednesday, with regard to the political topics due to be discussed between 9 a.m. and 4 p.m., the Council and the Commission have exactly the same speaking time as all the Members of the European Parliament, i.e. 90 minutes for the Council and the Commission and 90 minutes for the MEPs. I am sorry to have to point this out, as I know we have a very busy day on Wednesday, but let us try to change this, as, after all, parliamentary debate should take precedence over the institutions.
Thank you, Mr Dell' Alba. I will, of course, take note of your comment.
Madam President, I would like to take up some points made by Mr Dell'Alba and also say something about Wednesday' s sitting. Not only is Wednesday' s agenda completely overbooked, but important reports - such as the Sjöstedt report on natural habitats, as well as others - are being handled without debate, which is wrong to my mind. This can be put down to the disastrous decision to cancel Friday sittings, which I would like to take this opportunity to highlight.
Madam President, I have requested the floor in order to speak about Tuesday' s joint debate on fisheries. A major debate has been scheduled for that day and the Conference of Presidents has decided to include a Commission statement on the Fisheries Agreement with Morocco without a resolution. As you know, this is a very sensitive issue and I would ask you to clarify a few things, as the inclusion of this issue may somewhat distort the overall debate.
I would ask you first of all to state at whose behest this was included, in other words, whether it was the Commission itself that made the request or one of the political groups.
Furthermore, in accordance with the debate' s agenda, the normal course of action would be for the joint debate on the four reports to take place and then for the Commission' s statement to be made and a further debate on this to take place. Since it no longer appears possible for events to take place in this way, because the political groups have already distributed Members' speaking times, I would ask that, in this case, the Commission statement should be the first item so that Members may speak in the debate and so that the Commission statement is not made in the middle of the debate, which would prevent all Members from being in an equal position to respond to this statement by the Commission.
Madam President, I shall be delighted to reply to Mr Varela Suanzes-Carpegna. The Socialist Group requested this Commission statement - I do not know if any of the other groups made the same request. We did so for a very simple reason: in the last few days we have seen Commissioner Fischler suspend negotiations on live television; Mr Prodi - I do not know if he is still in Morocco - has submitted a new proposal and restarted negotiations; some Ministers for Agriculture or Fisheries, including the Spanish Minister, have also made statements, and it makes sense that we should be able to debate this issue and that we should be at least as well informed - we are not asking for a resolution - as television newsreaders. This really is the most appropriate time, when we are discussing the future of our fisheries policy on the basis of four reports, for the Commission to make this statement. This is the thinking that led the Socialist Group to make this request.
Thank you, Mr Barón Crespo.
Mr Varela, Mr Barón Crespo has given you your answer. The request was made by the Group of the Party of the European Socialists, but I can inform you that it was approved unanimously by the Conference of Presidents.
Madam President, I asked for clarification; I have absolutely no intention of arguing about the appropriateness of a Commission statement. It clearly is appropriate. I want to make it clear that we support it, and I believe that it was also supported in the Conference of Presidents of political groups, but today I have a meeting with the Committee on Fisheries, an extraordinary meeting, and this issue will logically be dealt with. As Chairman of that committee, I wanted to have all the information so that I could communicate it to the other committee members. The statement is therefore welcome. In no way do we oppose it. Far from it. Our group has also supported it. So that the debate may be held in an ordered fashion, which is what most concerns me, because this issue could distort the four important fisheries debates which we have on the agenda, it would be normal for this statement to be made after that debate, and that would then give us time to continue discussing this issue, although it seems that that will not be possible.
The competent services had informed me that the order of interventions would be as follows: firstly the four rapporteurs of the reports, and then the Commissioner would be given the floor to make the aforementioned statement. In that case, the rapporteurs would not be able to reply to the Commissioner during the joint debate.
What I therefore ask is that the Commission statement be made first and that then the speakers should take the floor, so that everybody might have the same right as MEPs to hear, and be able to reply to, the statement by the Commissioner.
Madam President, I wish to inform Mr Varela Suanzes-Carpegna that these are the terms of the Conference of Presidents, but I see that the relevant services have already explained this to him. The idea - at the request of most group Chairmen - was that the four rapporteurs would speak first, and then the representative of the Commission would follow. This was what happened in the Conference of Presidents, at which I had the honour of representing you, Madam President. Mr Varela' s request is out of place.
Thank you, Mr Colom i Naval. I think that everything is perfectly clear now.
Relating to Thursday President. I have received two requests for amendment, regarding the debate on the topical and urgent subjects of major importance. It has been proposed that the item on "Visa requirements between Russia and Georgia" be replaced by a new item entitled "The Danone case" , which is a motion from the Confederal Group of the European United Left/Nordic Green Left.
I have received a further request, from the Union for a Europe of Nations Group, that the same item be replaced by a new item entitled the "Situation in Algeria" .
Madam President, I would like to explain very briefly why my group has tabled this motion which, relates to what is becoming known, in the French newspapers in particular, as the Danone case. This is an important issue that goes beyond the limits of responsibility of one group. As it happens, it concerns the policy of a large food processing company which has recently achieved financial results described by the president of the company himself as excellent, and which, at the same time, decided to shed 3 000 jobs and to close several sites in various Member States of the European Union. It seems to me that we cannot, on the one hand, make full employment a priority for European Union action and work on drafting a European Company Statute to lay down new rights for employees and, on the other hand, calmly accept this type of strategy, which puts the interests of shareholders before everything. This is why I propose an urgent debate on this matter.
Madam President, my group will be voting in favour of this proposal because, to take up Mr Wurtz' s arguments, this is not just a French issue, but a European issue, both because of the size of the Danone Group and because of the potential repercussions of the measures proposed in various countries. Furthermore, because the European Company Statute has been approved by the Treaty of Nice, we feel that this is an extremely topical issue and one that also needs to be addressed by the Swedish Presidency.
Bearing in mind the fact that my group has also brought up the situation of other multinational companies that operate across Europe or even worldwide in the car and steel manufacturing sectors, we feel that this issue should be given substantial consideration in the Committee on Employment and Social Affairs. Maybe this could replace another item, because the issue is serious enough to warrant a more in-depth and detailed study.
Madam President, we do not doubt that it is an important issue we are discussing here, but this is something that crops up time and again. In the past, we always agreed that we would deal with such issues as part of a more comprehensive debate. It is therefore inappropriate to invoke the urgent procedure, particularly as the issue which is to be left off the agenda, is so important.
I would also like to point out - although I was unable to participate in the Conference of Presidents in person, owing to our European People' s Party Congress, my colleague, James Provan, was there to represent me - that the issue has already been voted on in the Conference of Presidents and so there is no need for it to be raised once again. We are against invoking the urgent procedure on this issue.
Madam President, first of all, Mr Poettering can be forgiven for his mistake since he was absent. However, Mr Poettering, I would like to tell you that the Conference of Presidents certainly did not vote for or against this motion and it was suggested that I should table this motion in Parliament, which I have done.
Regarding the proposal by Mr Barón Crespo, I am in complete agreement with the proposal to refer the whole matter, i.e. Danone and similar situations, to the Committee on Employment and Social Affairs so that we can then conduct a more general debate on this. I do not necessarily wish that this be treated as an urgent topic, but I do think that we should take note of this grave inconsistency which is stirring up considerable feeling amongst the general public in all our countries, and which, in actual fact, concerns the European Union. Therefore, if all Members are in agreement, I would certainly wish to refer this matter to the Committee on Employment and Social Affairs.
Mr Wurtz, should I assume then that you wish to withdraw the current proposal to replace item 5 in the debate on topical and urgent subjects of major importance with this point? May I conclude that there is broad consensus on Mr Barón Crespo' s proposal? I can see that this is the case.
Does any Member of the Union for a Europe of Nations Group wish to present the request to replace the item with "Situation in Algeria" ?
Madam President, you mentioned earlier the horrors that have been reported, which are related to terrorism. Consequently, the Union for a Europe of Nations Group wanted the House to be able to hold an urgent debate on the situation in Algeria.
Last week, we were all able to witness the television broadcasts of the unbearable images of recent massacres carried out in Algeria by Islamist terrorists who keep pushing back the limits of atrocity. We cannot, therefore, understand why Parliament, which is always so particular on human rights issues, should remain silent following further evidence of fanatical madness. Holding this debate would allow us to reaffirm that all the measures that have been adopted in North African countries, Algeria in particular, to fight relentlessly against child murderers and their accomplices have the overwhelming support of the Members of the European Parliament.
We see it as our duty to send the Algerian people a message of our sympathy and solidarity and to encourage the Algerian Government to implement, with the support of the European Union, the policy in this area that is awaited by the vast majority of its citizens, who, like us, are not used to this indiscriminate violence that is ruining their country.
I believe that anyone who has had the opportunity to visit Algeria during recent months or years can make a better assessment of what this terrible outbreak of terrorism means to the Algerian people and, indeed, I believe that it would be to our credit if we dealt with this issue in an urgent debate. I therefore believe that this is a good suggestion.
Madam President, the big problem is that so much is happening on the world stage. Looking at the instances individually, we wonder why they are not given the highest priority. This is the case for Algeria. But then there is also the visa obligation which Russia has unilaterally imposed on Georgia since 5 December 2000. Whoever is acquainted with the situation across the entire region, knows that this is a burning issue, and we can thus expect conflicts to flare up once again. Our parliamentary committee has explicitly asked to prioritise this topic, which was shelved last time. So I think it is only fair that we should turn the spotlight on this region, so as to avoid conflict at a later date as far as we can, and also to bring it to the attention of the Russian authorities.
Madam President, in order to avoid competition arising between these two issues, would it perhaps be possible to discuss the situation in Algeria in the 'human rights' section, in which case, all the issues proposed could be dealt with.
I can see that this very timely suggestion has the general support of the House. We shall therefore vote for this to be added to the 'human rights' section.
(Parliament gave its assent) Still relating to Thursday' s agenda, I have received a request from the Group of the European Socialists and the Group of the European People' s Party to add an item entitled "Earthquake in El Salvador" . This is a proposal which, unfortunately, speaks for itself and I shall immediately put it to the vote.
(Parliament approved the proposal)
Madam President, I would like to continue with the subject of the Thursday sitting. I would like to draw your attention to the plan for Thursday' s sitting, which has the debate on reports continuing after 5.30 p.m. until 6.30 p.m.. Surprisingly, the report to be discussed at that time concerns the competitiveness of forest-based industries, which I tabled for the Committee on Industry, External Trade, Research and Energy. After that, at 6.30 p.m., there is the vote on this report, which affects the jobs of four million employees in Europe and competition in this industry and other related industries.
In my opinion, if we have to debate a report like this one, which affects the jobs of four million people, at 5.30 p.m., then the plan for Thursday' s sitting has run up against very big problems as a result of the Friday sittings being discontinued. I know that a few dozen people at most will remain to vote. It is degrading for Parliament that we should adopt a position on a report on such a wide issue with such a small group of Members. For this reason I would prefer it if Thursday' s evening sitting could be used just to vote on urgent matters, and voting connected with actual reports could be switched to the agenda for the next Brussels part-session.
Thank you, Mr Seppänen. I shall certainly take note of your comment. We have seen from experience that participation in the Thursday evening vote was always very high and was enough to outweigh the concerns that you have just expressed. I sincerely hope, of course, that we can continue to guarantee the same attendance in future.
Sittings of 31 January and 1 February in Brussels President. I have received no requests for amendments to the agenda for the Brussels part-session of 31 January and 1 February.
The agenda is thus adopted.
Madam President, on a point of order. I draw your attention to the fact that alarming events have been taking place in Moscow in the past 24 hours, mainly aimed at the independent media and the freedom of the press. Media-Most runs the independent television of Russia and its organisation has a number of radio stations and independent magazines. Mr Andrey Tsimaylo, the deputy chairman of Media-Most, was yesterday arrested and subjected to five hours of interrogation, following which Mr Anton Titov, the financial director of independent television, was arrested at the home of his mother, the door having been broken in by the security police. A number of other junior employees of independent television are being arrested and interrogated as we sit here now.
This is an alarming development and it goes beyond the personal question of Mr Gusinsky, which I have raised before and, as is well known, I am an adviser to him.
Madam President, could we take this matter into consideration? You met the deputy chairman of Media-Most in June, Mr Malashenko. You spoke to him about this problem of government pressure on freedom of the press and you suggested that something should be done. Can we try to find some way of conveying our views to the Russian Government and sorting out this question of freedom of the press and expression which bedevils relations between the Russian Federation and the European Union?
Madam President, if I recall correctly, following the resolution on Tunisia which we adopted in December, President Ben Ali was supposed to have sent you, shall we say, a letter of courtesy. If this is correct, would you share the contents of that letter with us?
I have not received any such letter. If I had, I would naturally have informed the House.
Madam President, in recent days, even as we speak, reports have been flooding in of the increasing number of cases of young soldiers and many civilians who have fallen victim to extremely serious illnesses linked to radioactive pollution caused by the use of weapons with depleted uranium warheads. Firstly, Madam President, I am sure we would all wish to send our deepest sympathy to the families of the young soldiers, the European civilians and the citizens of the Federal Republic of Yugoslavia on the death of their loved ones following radioactive pollution from NATO shells.
Secondly, I must tell you that I greatly welcome your statements on the depleted uranium issue. In particular, I support your call for an urgent ban on the use of these lethal shells. I am quite aware that some people deny that there is any association between the deaths and ill health and the use of the shells, but I also know that no military authority is able to prove the contrary. Therefore, if it is not possible to obtain an immediate ban, it is essential to impose an immediate moratorium, for although these shells are not currently in use in war they continue to be used in exercises. I trust that you will pursue this matter.
Madam President, at 8 a.m. this morning, I found myself in the good company of 24 other MEPs, staff and one Commissioner at Schiphol airport. We were really looking forward to spending another week in Strasbourg after the holidays, but our flight was cancelled, unfortunately. This is not the first time. We fly to Strasbourg with Regional Airlines. Since this aviation company was taken over by Air France this year, one in two flights has been cancelled. That means that each time we try to make our way to Strasbourg, in good spirits, we stumble across yet another hitch. Today too, we had to fly via Paris to Strasbourg. So, although I was at Schiphol in Amsterdam at 8 a.m., I, along with 24 others, did not arrive in Strasbourg until 4 p.m. At present, Air France is still 100% state-owned, and the French Government has assured us that it will bend over backwards to make our Strasbourg experience more bearable. That is why I would ask you to pass this complaint on to the French Government, because we would simply like to catch our direct flight to and from Amsterdam every Monday and every Thursday on time.
Mrs Plooij-van Gorsel, I am extremely concerned by what you have told me and I can assure you that I shall most certainly convey your justifiable unhappiness to the appropriate parties.
Madam President, on a point of order. I wish to draw the attention of the House to an unfortunate incident which has occurred since our last part-session, and that is the case of Mr Panikos Tsiakourmas. Many of you may be unaware that part of Cyprus is already part of the European Union because Great Britain retained sovereign bases on Cyprus and Mr Tsiakourmas was seized from one of those bases shortly before Christmas. That seizure was an illegal act. Mr Tsiakourmas is now being held in North Cyprus.
I would appeal to the House to express its sympathy with Mr Tsiakourmas and his family. He has been accused of a crime of which I do not think he is guilty. However, whatever the merits of his case, the circumstances of his abduction were unacceptable. He was abducted from the territory of a European Union Member State. I would ask the President to express our concern to the Ankara Government about this incident and our hope that this unfortunate incident will not affect the solution to the Cyprus problem and the peace negotiations which are continuing at this moment, and to express our hope that Mr Tsiakourmas will be released as soon as possible.
Madam President, may I start by saying that I agree wholeheartedly with what Mr Cossutta just said, although that is not why I asked for the floor. I asked for the floor on the matter raised by Mrs Villiers, in order to decry yet another act of terrorism on the part of the Turkish occupying forces in North Cyprus. My fellow Member has described the circumstances and I need add no further details. I would just point out that not only was Mr Tsiakourmas abducted on soil belonging to the British bases, he was abducted and is being held by the military of a country which is a candidate for membership of the European Union. Consequently, every avenue for taking action against Turkey is open to us and I call on you, Madam President, and all my fellow Members of the European Parliament to show compassion and demand the immediate release of Mr Tsiakourmas, who is diabetic and unwell. In fact, the whole business appears to be a set up, the sole purpose of which is to exchange Mr Tsiakourmas for a Turkish drug smuggler arrested by the Republic of Cyprus police force.
Mr Alyssandrakis, we shall see what we can do about this. I listened closely to both your speech and that made by the Member before you. With regard to Mr Cossutta' s speech, he is aware that I made a statement which fully supports his own sentiments.
Madam President, I too wish to add to the protests voiced by Mrs Villiers and Mr Alyssandrakis at the premeditated abduction of a Cypriot citizen. Not only is this man ill, but a bag of hashish was planted next to him so that he could be accused of drug smuggling, even though the abduction was carried out on a base belonging to Britain - a guarantor power and a member of the European Union.
We need to act fast because I am afraid that, now that Turkey has been accepted as a candidate country of the European Union, it thinks it can act with impunity in these matters. It has already advanced to positions at two points on the border with the buffer zone in Cyprus, in violation of UN arrangements, and the protests emanating from the UN and from us and from the members of ÍÁÔÏ are so ineffectual that it pays no attention to them whatsoever. Moreover, Mr Denktash, the leader of "North Cyprus" which, I would remind the House, is under Turkish occupation, has refused to take part in further talks on the Cyprus problem because he feels he is in a much stronger position than before, now that the European Union - without, I believe, a great deal of forethought - has accepted Turkey's candidature for membership of the European Union.
Madam President, I would like to draw your attention to the fact that the Council - not for the first time, I might add - has contravened the Rules of Procedure. The point being that we MEPs have the opportunity, once a month, to submit a written question, for priority consideration which, according to the Rules of Procedure, must be responded to within three weeks. Now what we are finding is that increasingly often, the Council is failing to keep to this time scale. Here is the latest example: I submitted a question in October, to which I have not received an answer to this day, namely when is the Council going to get round to implementing the salary increase promised to the Europol staff? This is not an isolated case, rather such instances are mounting up. I would urge you to press the Council to observe the Rules of Procedure.
Madam President, I take the floor in order to point out yet again - having written to you repeatedly on the matter - that for months now, since 20 October in fact, hundreds of political prisoners living in wretched conditions in Turkey have been on hunger strike, which they intend to see through to the bitter end - some have in fact already died - in a bid to stop the Turkish Government from going ahead with its plan to lock them up in isolation cells in order to break their morale and their resistance.
We all know what a dark day it was for the whole of mankind when the Turkish military and police forces brutally invaded the prisons. They killed people. They fired on prisoners. They brutally attacked the families of political prisoners protesting outside the jails and likewise on hunger strike.
I think that it is wrong that neither we nor the bureau have as yet protested against this situation in stronger, more categorical terms; our silence makes the whole of mankind feel that both the European Parliament and the European Union are accessories to this crime. So I ask, even now, that you raise your voice and make our sympathies known.
Madam President, with the New Year we have learned through the Spanish Boletín Oficial del Estado that eleven policemen and three guardías civiles who had already been sentenced as torturers had been pardoned by the Spanish Government.
Few cases of torture are admitted by the Spanish courts. On the contrary, many officials are promoted because of such activities. Inside the European Union that is simply not tolerable.
It is incumbent upon us to press the Spanish Government on this issue. I would urge this Parliament to issue a declaration in the clearest possible terms to show our steadfast opposition to torture.
I am sure that you will want to respond fully and rapidly to this concern.
Madam President, has it been brought to your attention that the Members' register of interests was last week published on an Internet site, www.mpt2001.co.uk? This was not the result of Parliament putting into practice the principles of transparency and openness, but follows the copying of the records by a team in Parliament working for a British television comedian.
Now that the records have been put into the public domain, will you advise all concerned not to allow Parliament to continue looking secretive and foolish, but to take speedy action to bring us into the twenty-first century and get the information published on our own website and made permanently available to European citizens?
Madam President, I also regret that a British comedy programme sought to make light of Parliament and would point out that my own group has, of course, already published its register of interests on the Internet. It remains open to Mr Davies' group to follow suit and follow our lead in putting the register of interests on the Internet.
In the meantime, I agree with him. I think the sooner this is on the Internet, the better. It is a matter of public record. There is no reason why it should be kept secret. That is the point I believe the Quaestors will be urging on the Bureau in the near future.
Credit institutions
The next item is the recommendation for second reading (A5-0369/2000), by Mrs Peijs, on behalf of the Committee on Economic and Monetary Affairs, on the Council common position for adopting a European Parliament and Council directive on the reorganisation and winding up of credit institutions.
Madam President, the European Commission tabled a proposal for a directive on the coordination of laws, regulations and administrative provisions relating to the reorganisation and the winding-up of credit institutions back in 1985. That so much time has lapsed, is largely down to the Gibraltar issue.
The purpose of the directive is to ensure that a credit institution and its branches in other Member States are reorganised or wound up according to the principles of unity and universality. This means that the administrative authorities of the home Member State have sole jurisdiction in carrying out the reorganisation or winding up of a credit institution and its branches across the EU. This applies to all cases, except where Article 20 of this directive specifies otherwise. The aim of the directive is, thus, not to harmonise but to ensure equal treatment of all creditors and a consistent approach across the whole of Europe.
As rapporteur, I can completely identify with the thrust of this report. In tandem with the Council and Commission, I have tried to make a few improvements to this report in the shape of two types of amendment. The first type is related to the fact that the wording of the Council' s common position was not consistent with the existing insolvency directive and the directive on the winding up and reorganisation of insurance companies, which is to be voted on next week within the Economic Commission. This kind of discrepancy in directives which cover the same subject matter is unacceptable, unless there is a good reason for it.
As rapporteur, I have taken great pride in rendering legislation on this particularly important subject matter as clearly and transparently as possible. All our amendments pertain to Article 20, which deals with the exceptions to the rule. Some amendments bring the directive into line with other directives, such as the insolvency directive and the winding up of insurance companies, as I mentioned a moment ago. These are Articles 20(1)(h) and 20(2). By means of Articles 20a to 20d, they are re-introduced in the report, but this time by using the same wording as in the other two directives.
The second type of amendment pertains to the deletion of a number of exceptions to the main rule. These exceptions had been worded in an ambiguous manner and were open to interpretation. Also, there was the risk, in the article on the regulated markets, that the exception was more comprehensive than the main rule. Despite this, the articles on regulated markets, repurchase agreements, netting agreements and debt renewal were included as such in the common position.
In the first instance, I wanted to see these articles deleted. The only problem was that certain parties within the Council could not live with completely deleting these articles. For this reason, I have tried to reach agreement with the Council, and this was done at the eleventh hour last Wednesday. The compromise still prescribes the deletion of the three articles, but three other articles will be inserted instead. Broadly speaking, the compromise articles do not prejudice legislation of the Member State to which the contract pertains. These articles also clarify that the bankruptcy rules of the home Member State of the credit institution in question are not prejudiced. That means, therefore, that if contracts are concluded with regulated institutions, the proceeds from those contracts are still included in the estate. That is what this is about, and that was the reason behind my original proposal to delete.
Everything is now spelled out loud and clear, everyone is happy and I am delighted that, by joining forces, we have probably avoided a lengthy conciliation procedure.
We are thus tabling two types of amendment. One type is introducing harmonisation with respect to other directives, the other deleting a number of exceptions. I hope from the bottom of my heart that this legislation, which I believe Parliament has upgraded in terms of quality, will never have to take effect.
Mr President, the main points of controversy in this report concern three different types of contractual agreement, namely repo agreements, netting agreements, and contracts conducted on a regulated market. As Mrs Peijs' report outlined, these types of contracts were discussed in committee pending this debate and, in essence, what we are seeking to do with the compromises proposed by Mrs Peijs is to ensure that parties can choose their own contract law in relation to these particular contracts, but not their own winding-up proceedings law.
There is a separation here between the law of the contract and the external insolvency law, because it is quite important to ensure that parties, though they may choose the law of contract, may not actually choose their own insolvency law.
Now a problem arises concerning the interaction between the law of contract and insolvency law. What we are trying to do is to ensure that the contract operates and whatever proceeds are left at the other end are then dealt with according to the insolvency law of the home State. There is still one slight uncertainty in the text about what happens with regimes, for example, in Spain which have insolvency proceedings which kick in before the contract law actually takes place. In essence, these are known as automatic stays and mean that in certain countries, such as Spain, I believe all contracts are suspended automatically by an insolvency proceeding. I applaud Mrs Peijs' work in reconciling what looked fairly irreconcilable and coming up with a solution that favours home State control which is preferable in terms of the internal market, but I have some anxiety that there will still have to be some fine-tuning.
I hope that we will not have to have a third reading, but we may have to just to make it absolutely clear that these automatic stays would not affect netting contracts, repo contracts and contracts in a regulated market. I would appeal to the House that in some ways it is more important to get a clear answer than to get one that suits everyone; one that is absolutely perfect in every respect. Because with a clear answer people can arrange their transactions around the framework that we have set up. It is vital to do that. I applaud the work that Mrs Peijs has done and I hope that we have finally sorted this issue out. I just have certain worries about the automatic stays and suspect that we might need some fine-tuning at a later stage.
The other controversial issue involves right in rem and the difference between the common position and the tidying up operation that Mrs Peijs has done, and this is something we have discussed at length. In essence, there is a lot of common ground between what the Council proposes in the common position and the alternative wording that Mrs Peijs has proposed. I am inclined to think, in view of the uncertainty, that it may well be worth sticking to the common position on that particular issue, because of the potential threat that it might pose to the mortgage bond market. This is not a strategic interest to me as a British MEP, because it does not affect the British market in any way - it is much more important for the Danish, the Austrian and the German mortgage market.
I would congratulate Mrs Peijs on her work. It is a very good report. There are still one or two small points of controversy in it, but she has done an excellent job. I apologise for the confusion we have had in committee over the voting and I am glad that it has all been resolved now.
Mr President, I do not feel that I will need the full five minutes, hopefully this will allow you to speed up proceedings tonight. I would firstly like to congratulate Mrs Peijs as rapporteur on this report which, as Mrs Villiers has already outlined, has been extremely complicated. The issue has long been problematic, mainly because of the national differences at governmental level, rather than the issues directly originating from Parliament, but compromises produced in Parliament have been both efficient and expedient in terms of their approach and are very welcome.
In an effort to provide for equal treatment across the EU, the principles of unity and universality are the central pillars, of course, of this report, and coherence and consistency are therefore attained.
Similarly the rights of creditors in Member States other than their own are safeguarded by the assurances of cooperation between the relevant authorities in the Member States, but let us be clear, in case some of you have not read the document, this is not about harmonisation, it is about mutual recognition of Member States' reorganisation measures and winding up procedures.
Parliament's success in introducing substantial changes in the original proposal is important. There are many in Parliament who feel the issues here are of real concern since they all concern the safeguarding of European citizens' interests and rights; indeed this report helps clarify many of the elements, such as the deposit guarantee scheme. But, of course, many of the changes in the common position which finally came back to us have to be welcomed, as they reflect many of Parliament's concerns, although some work has still to be done.
It is therefore sensible for Parliament, whilst accepting the improved document's intentions, to reimpose our priorities from the first readings but to organise and also clarify the suggestions emanating from this text. Amendments Nos 1 and 2 bring the text into line with the insolvency regulation and the insurance winding-up proposals which had already been agreed last summer: this confirms Parliament's desire, therefore, to see a degree of coherence in this matter. I also see great strength for creditors in Amendments Nos 3, 5 and 6 while recognising that other national delegations, especially in my group, may have other concerns in this area. But I personally offer my support to the idea of bringing this directive in line with the insolvency regulation and the insurance winding-up proposals.
It seems to me that, finally, in the remaining amendments, following in the tradition of tidying up texts for the purpose of clarification, Parliament's rapporteur has maintained the type of quality we have come to expect from experienced Members. Whilst issues such as netting seem to have been slotted in as an extra series of amendments, what we have here is a workable document nonetheless, capable of securing support in the House and provoking serious discussion within the Council.
Mr President, Commissioner, ladies and gentlemen, we are all agreed that the directive on the reorganisation of credit institutions is long overdue, which is also why we welcome it. A uniform procedure is at last to be established and there is to be coherence between the reorganisation procedure and the insolvency regulation. We would do well to stress that the provisions on protecting creditors' rights, in particular, are of crucial importance here, since they establish the principle of providing creditors with information, as well as the conditions governing payments made to them. In this way, all creditors, including those in countries other than the home Member State, are guaranteed equal treatment under the winding up procedure, and a consistent approach.
Although the text in its current form is absolutely excellent, some clarification is needed. Thus, for example, the all-important principle of universality was strengthened by a series of amendments in committee, and several areas of incompatibility with the provisions relating to financial conglomerates, and which could lead to legal uncertainty, were ironed out. You will already have noticed in the course of the debate that we differ on one point, specifically in relation to Amendments Nos 3 and 5. The close correspondence between the reorganisation and winding up of credit institutions and insurance companies is not desirable for all aspects. Opinion differs on this because we believe what we are talking about here are different products, and sometimes different markets, and that different products and different markets should be treated differently, and not automatically the same.
The common position is well-balanced to my mind and was improved on, to some extent, by the committee' s amendments and those tabled by the rapporteur, Mrs Peijs, whom I would like to thank. The text ought, therefore, to be adopted without delay and transposed by the Member States. I regret that the dispute in the Council has led to this being delayed by more than a decade. I would point out that the Commission' s first proposal was published as early as 1985 and Parliament' s first reading was held back in 1987. The reason I stress this is because we constantly discuss the balance between the European institutions in our debates - particularly in the wake of the Nice European Council - and in many cases discuss how the procedures ought to be accelerated. This does not just apply to Parliament, which is often the impression given in the public arena, although we would, of course, do well to consolidate and accelerate quite a few procedures of our own too.
But this is not about apportioning blame. However, doubtless the opinion-forming and decision-making process in the European Council offers the best bet for accelerating the procedures between the European institutions. That has been made crystal clear again here.
The Commission proposal is designed to ensure that a credit institution and its branch offices in other Member States can be reorganised and wound up according to the principle of unity and universality. That is guaranteed under this proposed directive.
Mr President, the market and national authorities have been looking forward to the directive on the reorganisation and the winding-up of credit institutions coming into effect for some time now. This directive, in fact, aims to provide a guarantee with regard to the regulations which, in an organic manner and in a way which is specifically tailored to the sector, govern the institutions, the assets, the rights and business relations when a bank, which is active in different EU Member States, gets into difficulty or goes under. This directive spearheads the action plan for financial services.
In its common position, established by qualified majority, the Council displayed a discerning and keen insight into the specific characteristics of the banking sector which set it apart from the rest, both in terms of the insolvency procedure in general and compared to other financial sectors, such as the insurance business and the stocks and shares industry. This is why Article 20 of the common position grants the banking sector special treatment on a number of scores. This special treatment does not in any way prejudice the harmony and logic of a set of rules for the financial services as a whole. Quite the reverse, in fact; it does justice to the specific characteristics of banking, thus giving a better guarantee for stability and legal certainty.
The report by Mrs Peijs, on which I would like to congratulate her on behalf of the Commission, and in respect of which I would like to endorse the compliments extended by Mrs Villiers and Mr Skinner, which welcomes the common position for the most part, proposes a number of amendments to Article 20, as was explained earlier this afternoon.
The Commission can approve the purport of these amendments, barring one. It objects, at least in principle, to Amendment No 1 with regard to repurchase agreements. After all, it is of key importance that the banks know in advance what legislation will govern repurchase agreements.
As it happens, Mrs Peijs, on behalf of the PPE-DE Group, has tabled five new amendments. These amendments draw the amendments adopted by the Economic and Monetary Commission together in a coherent manner which does justice to the special position of the banking sector. Under a different guise, the new amendments take into consideration the specific requirements which are prescribed in the banking sector with regard to netting agreements, repurchase agreements and agreements and transactions within regulated markets. The Commission can go along with the spirit of these amendments, as is apparent in its explanatory statement. If the five new amendments are adopted by this Parliament, the Commission can assent to the spirit of all amendments proposed in Mrs Peijs' report, including Amendment No 1. However, the wording of all amendments - and I am also making this point in response to comments made by Mrs Villiers - would then have to be adapted in order to guarantee the compatibility and consistency of these amendments with Article 20.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Simpler legislation for the internal market (SLIM)
The next item is the report by Mr Doorn on behalf of the Committee on Legal Affairs and the Internal Market on the communication from the Commission to the Council and to the European Parliament on the review of simpler legislation for the Internal Market.
Mr President, red tape within Dutch industry amounts to near enough EUR 9 billion per annum. This was revealed in the Netherlands last week by Actal, the newly formed Committee of Experts on the verification of administrative burdens. The average entrepreneur spends approximately ten hours on completing administrative tasks and forms. The Netherlands, as far as this is concerned, is no exception. Research has shown that unnecessary bureaucratic procedures within companies account for 4 to 6 per cent of the GNP of EU Member States. This is a heavy burden, which hits small companies particularly hard.
I know of entrepreneurs who have quite consciously decided against further expansion of their businesses because they want to avoid having to take on staff at all costs. Many are deterred by the administrative red tape involved. In this way, the many obligations imposed by governments on entrepreneurs hinder the growth of production and employment. Some of the time, it is not even the legislation which is wrong or ineffective, but it is often the accumulation of obligations which makes the administrative pressures so heavy, and the European Parliament contributes to this in its own way.
This reminds me of a report we discussed last year which related to the working conditions on construction sites. One of the prohibitions in that report, thanks to an amendment in Parliament, pertains to holding a ladder while someone is standing on it. Quite apart from the absurdity of such provisions, one wonders who subsequently monitors compliance with this kind of legislation.
One of the key problems in our complex society is probably the fact that we produce far too many regulations in such abundance and of such complexity, that we ourselves are no longer able to monitor their compliance. The consequences can be disastrous, as a recent incident in the Netherlands proved once more.
In my opinion, the heavy administrative burden on citizens and businesses, combined with the government' s incapacity to ensure compliance with the tangled web of rules, are reason enough to tackle the simplification of legislation and improvement of its quality head-on. While I welcome the SLIM project, which the Commission launched in 1996 and which is under discussion this evening, as I stated in my report, it is too little too late. Compared to the legislative machinery as a whole, it is only a drop in the ocean. That is why I argue in favour of added momentum, as well as shorter implementation periods for the results of the SLIM working parties and, obviously, for the organisation and manpower required in this respect.
However, I attach yet more importance to simplifying legislation in its entirety. Particular attention will need to be paid to the way in which legislation is developed. After all, it is much easier to take simplifying measures in the early stages than to adapt existing legislation later on, at great cost, also for businesses. Every available effort must be made early on to lay down high-quality legislation and to restrict the administrative and financial consequences to a minimum.
The Netherlands has seen the recent introduction of Actal, which I mentioned a moment ago. Actal is an independent watchdog whose duty it is to examine draft legislative proposals and to expose any negative administrative burdens on behalf of citizens and businesses. An excellent initiative which, I hope, will be copied liberally in other Member States and at EU level.
I would make an urgent appeal to the European Commission to make a maximum effort to improve the quality of legislation and to restrict the administrative burden on citizens and businesses. If the current situation continues for much longer, the European Parliament, too, will need to consider the consequences of legislative proposals discussed here on citizens and businesses. If others fail to come up with the goods, we might have to follow in the footsteps of the American Congress and set up a service ourselves which maps out the administrative and financial consequences of legislation.
Mr President, Commissioner Bolkestein, ladies and gentlemen, the simpler legislation for the internal market initiative is one of the most important processes now underway in the Union. At least for my party in Finland, the National Coalition, the streamlining of legislation and an end to the needless churning out of directives became one of the main objectives in the last European Parliament elections. I believe that much value is attached to this approach in many other quarters too.
The Commission communication on the present state of the SLIM project is very gratifying, but by no means fully adequate, as yet. It is vitally important that the Commission is able to make the proposals for the project' s third and fourth phases into clear legislative proposals as soon and as effectively as possible. Furthermore, the six-month deadline proposed by the rapporteur should be taken seriously. I warmly support our rapporteur' s proposals that the users of the legislation - the customers of our decision makers - should be heard more than they have been when concrete proposals are being drafted. Only this sort of coregulation can fully serve to speed up the development of the European internal market, and, ultimately, guarantee that consumers actually do benefit from legislation projects and the adoption of the euro.
Proposals alone are obviously not enough: they must also be able to be processed swiftly both in Parliament and in the Council. We do have debates on speeding up the legislative process from time to time here in Parliament. We members of the Committee on Economic and Monetary Affairs in particular await with interest the proposals by the Lamfalussy working party on new courses of action that are to be applied in the future, at least with regard to legislation on financial services. Although their interim report was still not very detailed, it nevertheless gives us to understand that the working party is pondering a procedure in which only the broadest policy issues would be solved through a full-scale codecision procedure, while for other amendments to directives of a more technical nature the fast-track procedure would apply. In principle, I take a positive view of such proposals, although it is notoriously difficult for us parliamentarians to relinquish power. I believe that the relinquishment of power in certain respects will be inevitable to remove the final barriers to the internal market as soon as possible. My final position, and that of my group, will surely depend on what form the fast-track procedure will take. In no case should it be an imitation of the present comitology procedure, where there is a very great need for reform, especially in the area of transparency. Our rapporteur also referred to this.
As regards the general development of the legislative process, I also await with interest the Commission' s white paper on governance it is drafting for the Gothenburg Summit. Whatever the Commission proposes in its paper will determine how quickly new projects for legislation are dealt with, and, how effective the Union is as a whole for a long time ahead. Hopefully, the paper will contain good, concrete proposals, but I also hope that we can still put some effort into the SLIM project.
Mr President, it is clear that improving the quality of legislation is essential to the effective functioning of the internal market and to increasing the competitivity of the European economy. So we all welcome the SLIM initiative, but we must all share the rapporteur's reservations about how it has worked so far. There are surprisingly few areas which have been subject to the SLIM process and it is not always clear why those particular areas have been selected. We need, without a doubt, a fast-track procedure to turn SLIM opinions into legislative proposals, because it all seems to take rather a long time.
So we welcome the proposal to set up a special group within the Advisory Committee and we welcome the rapporteur's suggestion that it should have more resources. Clearly we also need greater synergy between the different Commission initiatives for improving legislation. We sometimes think that the different parts are operating in isolation. And, of course, we need greater cooperation between Member States and to overview best practice and seek to repeat best practice elsewhere.
And finally, it is crucial to ensure maximum involvement of the users of this legislation, particularly businesses, because they know best how this legislation affects them.
However, having said that, you could quite conceivably produce wonderful, simple legislation, yet it could be completely destroyed by the way that Member States implement it and enforce it. We must understand that there are three stages of legislation - formulation, implementation, including transposition, and enforcement - and we have to see the process as a whole. We often find the greatest problem is not the original legislation but how it has been transposed by Member States and the speed at which they have transposed it, how they have implemented it and how they have enforced it. I am often quite surprised by how relatively simple ideas are turned into the most complex nightmares as we go through that process.
As part of this on-going determination by the Commission to simplify legislation, I would like to see much greater cooperation between Member States and the Commission about the whole life of legislation and, particularly, involvement with the people who have prime responsibility for enforcing the legislation, who are often local and regional actors. So we must consider the whole process when we draft the original legislation. In some ways, you could argue, we should start at the end and look at how we enforce it and then work backwards as a way of getting simpler legislation.
But the SLIM process ought to go much further. We need a rolling programme which will cover all legislation and look at simplifying, consolidating, re-casting, sometimes repealing legislation. Sometimes we may need to go for the status quo, but we need a more dynamic process than we have had so far.
Mr President, Commissioner, ladies and gentlemen, I share the rapporteur' s concern about the fact that evidently, European institutions are unable to issue transparent, readily accessible regulations which are clear and understandable to people with average IQ levels. All credit to Mr Doorn, who has managed to put his finger on the problem.
It should be highlighted, rightly so, that EU citizens and businesses consider complex legislation and red tape to be evidence of a lack of efficiency within the institutions. The causes are obvious. As long as the Commission does not adopt a clear, centralised approach to SLIM, the SLIM initiative remains an exercise with no strings attached. It should be anything but that.
In my opinion, two goals need to be brought into focus, in addition to the recommendations which are currently in the report. First of all, the SLIM initiative must be lent a binding character, particularly with EU enlargement on the horizon. Secondly, Member States must, as of now, set a good example by guaranteeing a correct, but above all, timely transposition of European directives into national legislation.
All too often, we have been under the impression that the process of simplification, which is so crucial, is much like a procession of Echternach. Pending the Union' s enlargement, we must shift up a gear if we want to develop the internal market in a professionally responsible manner. I am delighted that the Member State which I have the honour of representing here, has realised that special measures need to be taken, as is the case in the Netherlands, to simplify legislation in a consistent manner. Convinced of the need for simplified legislation, the Liberal Group will be lending the Doorn report its unqualified support.
Mr President, I wish to begin by saying that although I have been allocated four minutes, I should like to do my bit for the simplification and streamlining of bureaucracy by speaking for less than half that time.
I congratulate the rapporteur on highlighting such a very important issue and also highlighting the failures of the Commission to get to grips with it thus far. I hope that the Commissioner will say what more is to be done to give added urgency to what is such a very important programme.
However, rather than criticise the Commission more than the rapporteur has already done, rather even than refer just to the four committees involved in this particular issue, I should like to highlight one issue the rapporteur also raised, which is that it is really entirely up to us, as Members of this House, to ensure that legislation is better in the first place. He wondered to what extent legislation should delve into details and gave an example involving people holding ladders. That particular subject came up in the Committee on Employment and Social Affairs. It must be said that this particular committee has contributed very significantly to the extra bureaucracy that we are now passing the buck to the Commission to try and reduce.
How much better it would be if that committee, and indeed all other committees, had left such legislation alone in its simpler and purer form in the first place.
My final suggestion is that for us the acronym SLIM - "Simpler Legislation for the Internal Market" - should represent "Substantially Less Interference by Members".
Mr President, I wish to congratulate the rapporteur on his report and say that the proposals on the simplification of legislation in the internal market that were launched in 1996 are very welcome. An attempt was made there to improve the quality of legislation, to try to cut down on superfluous legislation and to limit the costs associated with implementing legislation.
Now that we have finished the third and fourth phases, with teams of Member State officials and users identifying concrete suggestions to simplify legislation, it is right that we have a review. We need to have clearer definitions of what is going on. Improved selection at the moment seems to be fairly random and we need some clear guidelines for the operation of the management teams and, of course, the implementation of recommendations which, at the moment, are too little and too late. Many of the recommendations are not implemented at all and many have to wait considerable periods of time.
So we are in favour, but there are two things we want to add. Firstly, we have to ensure that political control remains with the Commission and Parliament. Recent press reports on the new approach to legislation dating from the 1980s and '90s - not so new now - which allowed the detail of legislation to be worked out by industry-led standardisation organisations, seem to indicate that this is not always the best way forward. The European Committee for Standardisation, for example, recently did work on the packaging of waste directive, which the press has described as "fundamentally flawed, undermines democratic accountability and fails to meet the demands of the directive or, for that matter, environmental protection". So we need to ensure that there is political control there, unless of course there are strong political or consumer pressures to ensure that industry makes progress.
However, we would also wish to go further in a different direction. SLIM seems to have become fundamentally about simplification, even though in the original proposals we talked about limiting costs. What we would like to see are proposals for dealing with economy of legislation as well as simplicity.
We therefore welcome the proposals from Lisbon for better regulation, which will look at the costs of legislation; we welcome the informal meeting of ministers of public administration held in Strasbourg on 7 November; we welcome the establishment of the high-level group to look at recommendations on making legislation more cost-effective; but we are disappointed that the promised European Parliament representative on that high-level group has not been appointed by Parliament nor, as far as I understand, have we been approached to appoint such a representative. We welcome the fact that Commissioners Bolkestein and Liikanen are looking at various pilot projects in this area.
However, the Commission and Parliament will have to begin to act on their own rules in looking at the financial implications of legislative proposals in order for them to be taken into account. It can only devalue our work in the European Parliament if claims can be made, for example, that the end-of-vehicle-life directive will cost us £400m a year in terms of the cost to the producers and the consumers but will only deliver £100m a year of benefit to the environment.
While such claims can be made, obviously we in this Parliament will look rather ludicrous.
Mr President, I would very much like to congratulate the rapporteur, Mr Doorn, on this particularly constructive and well-balanced report. It underlines the need for stepping up our joint efforts in order to improve the quality of new and existing Community legislation - with good reason. I therefore welcome the support lent to the SLIM initiative, as well as the support shown by this Parliament.
Our review of the SLIM initiative and this report have demonstrated where and how the initiative can be improved. Consequently, in tandem with the representatives of the Member States, we are, in this connection, looking forward to making and implementing important recommendations under the wing of a newly established internal market Advisory Committee. With the fifth and subsequent stages of the SLIM in mind, we are currently considering suggestions with regard to sectors which could be due an overhaul. Any suggestions in this connection from this Parliament are, of course, welcome. As soon as agreement has been reached on a shortlist of sectors which can be overhauled, we will contact representatives of the industrial and business world, consumer organisations and trade unions, all referred to as the so-called 'consumers' , every step of the way. That should offer them the opportunity of contributing to the SLIM initiative, either directly or indirectly, and of being informed of the progress made. I am convinced that this approach will allow all those taking part in this overhaul exercise to focus on the key issues of simplification, and that the SLIM teams will be making relevant and practical recommendations. I am therefore looking forward to reporting on the progress made during the next couple of months.
As you know, the Commission is required to submit proposals to the best of its ability within six months of receiving the recommendations of the SLIM team, provided that these are recommendations which it can subscribe to. We will make every effort to fulfil this commitment, and I am addressing Mr Bushill-Matthews in particular with this statement.
We are thrilled with Mr Doorn' s recommendations that Parliament and the Council will each assume their responsibilities, by carefully considering all proposals in this connection, so as to ensure that the SLIM initiative runs as smoothly as possible.
I share Mr Doorn' s view that an increasing number of legislative areas should be simplified. I am with him on that one. I, too, would like to see this happen. That is, of course, only possible within the confines imposed by other priority duties and within the budgetary scope available.
I would like to underline this point. The Commission receives many requests. The Commission has many duties, but it does not always have the means available to fulfil these duties fast and efficiently. That is an important matter which also merits much attention in this Parliament. Nevertheless, I have no doubt that we can accelerate the simplification process, not least as a result of the work in which the Commission itself is involved.
In response to the appeal made at the European Council in Lisbon, to reach a coordinated policy so as to simplify the legislative climate, the Commission is currently subjecting its position on legislation in general to a thorough investigation in the widest sense of the word. It is examining areas where non-regulatory alternatives could be introduced. Moreover, it is pressing for the development of better ways of gauging the effect of newly proposed legislation on the business world and industry, so as to minimise possible extra expense and administrative red tape. An enquiry in this connection was also submitted this afternoon.
The efforts which are now being made to draft better legislation coincide with preparations for the white paper on better management. I am mentioning this particularly for the benefit of Mrs Kauppi.
The Commission' s work will be complemented by the results of the discussions held in a high-level working group on better legislation, which was convened by ministers of the Public Office following their meeting in Strasbourg in November last. It is this working group' s duty, and Mr Ford called for attention to be given to this, to examine the quality and simplification of both national and Community legislation. I am already looking forward to the report and the recommendations of this working group.
This legislative process for which we all carry some responsibility, concerns us all, of course. I am convinced that the current political consensus in aid of a better legislative climate within the European Union will lead to real and permanent improvements. I would also like to thank Mr Bushill-Matthews for the alternative meaning he gave to the acronym SLIM, namely 'Substantially Less Interference by Members' . I am very grateful to him for that. I will try to quote this at the appropriate place and time, and those whom the cap fits can wear it.
On a final note, I would like to let Mr Doorn and your Parliament know that the amendments are acceptable to the Commission.
Thank you very much Commissioner Bolkestein, as usual, for your helpful remarks in this debate.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Quality evaluation in school education
The next item is the recommendation for second reading (A5-0375/2000), by Mrs Sanders-ten Holte, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Council common position for adopting a European Parliament and Council recommendation on European cooperation in quality evaluation in school education [11540/1/2000 - C5-0565/2000 - 2000/0022(COD)].
Mr President, the quality of education is high on the political agenda of every Member State, and that comes as no surprise. The third millennium offers unknown opportunities and prospects within a society which is becoming increasingly more aware, more global, more mobile and more knowledge-intensive, but at the same time where the concern about different speeds and opportunities for people is becoming increasingly apparent, because how does one ensure that everyone can function fully in this new dynamic society? Education must and can help here, and all these new developments offer education opportunities and challenges, because education will undergo a sea of change, and that is only the way children are taught, and how they are taught to learn. Consider, in addition, technology, information technology and the different cultures. That is why it is so important that the EU Member States join forces and want to work together on future-orientated education, each according to their own tradition but, let there be no mistake, with a common goal in mind.
As rapporteur, I am thus delighted with the results of the common position as it is now before us. Initially, I found the Commission proposal somewhat vague and very non-committal, given the huge importance of sound education, and the Council was suffering from stage fright: whatever you do, do not touch our autonomy in education. However, in the course of the discussions, they came to share Parliament' s opinion that the quality of education should be monitored seriously and in a structured manner by, among other things, setting up sound, efficient quality evaluation systems for primary education, secondary education and secondary vocational training.
The recommendations are now clear in the amendments tabled by the MEPs and myself as rapporteur. In these, we stipulate clearly that Member States must develop transparent quality evaluation with high-quality education as the key goal. This was not in the first Commission proposal, and neither was the promotion of social integration. Offering equal opportunities to boys and girls, that was also hard to sell. It was difficult to convince the Council to adopt this wording, but as rapporteur, I am delighted that both the Council and Commission are now in agreement with this.
Another aspect which was close to my heart is that parents, pupils and teachers too should be involved in the process. This, too, has now been included, and this is important for the support structure of evaluation processes and improvements in education. It is also important to encourage schools to cooperate at national and European level. However, I believe that schools should not be prevented from looking for sound cooperation partners in their immediate surroundings within the region, and, in my opinion, this idea could have been given more of an airing in the report.
Finally, I should like to underline the importance of collating information and developing indicators and references, and of entering these in a database which can be consulted interactively. That is the modern way of communicating. It brings me pleasure personally as rapporteur to see that the Member States have got down to work both independently and under the remit of the Commission and have set up a working committee of experts that has developed a limited number of indicators and benchmarks. Parliament will be monitoring the developments closely.
Mr President, Commissioner, the common position as it is now before us is the result of sound and constructive cooperation with the Commission and the Council in the spirit of codecision, but particularly thanks to the involvement of my fellow MEPs who have delivered their comments with great care, the recommendation has become a sound, well-balanced and stimulating one, which Member States can now start to use. I am interested to hear your reaction.
Mr President, Commissioner, Mrs Peijs, ladies and gentlemen, I wish to begin by thanking Mrs Sanders-ten Holte for the work she has done and I welcome the fruitful cooperation that has developed between Parliament, the Council and the Commission, the outcome of which is the text that has just been presented to us, a text which, I hope, will make a real contribution towards promoting the high quality education throughout Europe we aspire to.
On behalf of my committee, the Committee on Employment and Social Affairs, I would particularly like to stress the importance of improving the quality of teaching in schools and vocational training, and seeking to implement a system for exchanging good practice and methodological tools. These are ways of achieving social cohesion and reducing unemployment. High quality education systems must strive to achieve objectives, such as to get people into the labour market, to reduce the number of young people leaving school early, our ability to provide life-long learning and to give people access to the new technologies.
I must highlight two points in this quality evaluation as specified in the common position. First of all, this process makes a clear distinction between administrative evaluation and the innovative procedures that we would like to see and that we would like to implement and in which, as has been said, all stakeholders must take part.
The second point which I would like to highlight has perhaps not been fully taken on board, as we would have wished. What we do not want to do is to turn the quality evaluation process into a factor for establishing a hierarchy, classification or league table of schools. On the contrary, this form of evaluation should allow each establishment, however different in terms of its students or the methods or resources used, to meet all the risks of dropping out, to improve the intrinsic quality of education for everyone and to accept all pupils of all abilities by offering education which is tailored to the students' requirements and by allowing everyone to discover their own personal development needs.
Mr President, this report is strongly supported by the PPE-DE Group. Indeed, we have supported it throughout the entire procedure. We regretted that initially there was some slight resistance from the Council but we are very pleased that, as a result of strong intervention by the Commissioner and the negotiating skills of the rapporteur, a compromise was reached last autumn that we can certainly support. We congratulate the Commissioner and the rapporteur on their work to achieve that. We certainly all agree here in this Chamber that education is of vital importance and that an educated workforce is the cornerstone of Europe's future prosperity. Therefore, any attempts to improve standards in our schools must be welcomed with open arms.
We also all agree that education is rightly a matter for the individual Member States and the regions. But there is room for the Commission to coordinate and improve evaluation systems as provided for in the Treaty and I was glad to see that the Commission was careful to emphasise that this is to be based on voluntary cooperation between the Member States.
Certainly, at the moment it is difficult to get past each country's various examination systems and teaching philosophies to reach any objective comparison of the teaching standards of the countries. As a former lecturer myself, I would have welcomed a clear idea of how British teaching and educational standards compared to those of other European countries. It is important in this global age to have as broad an input as possible for the evaluation system. European comparisons will show up, one hopes, strengths but also weaknesses that are currently hidden by evaluation systems limited to a single educational system. One of the main aims of education is to provide for the world of work as well as providing a cultural base for Europe's young people. This report seeks a balance between the need for adequate preparation in both those fields.
The possibility of comparing education systems across borders will, I hope, lead to improvements across European teaching establishments as schools learn from others outside their immediate view. The point made by Mrs Sanders-ten Holte about social exclusion is particularly valid. I would like to see whether there are differences in the pattern of the school day, whether this varies in different parts of Europe, and whether this offers ways of improving education. Then there is the use of compulsory sports activities: does this help in the educational system of different countries? Do different countries have different patterns? We would all be interested to know how the educational systems achieve competence in two modern languages in addition to the mother tongue. I suspect my own country will not do so well there but perhaps we would do better on the use of information technology.
Finally, I would just like to say that the rapporteur's amendments calling for greater self-evaluation and participation of stakeholders inserts a valuable cog in the evaluation machine. The opinion of those within the educational system is often lost within the large civil service machines and bureaucracies which run schools. We must find ways which give power back to the schools and to the parents and to the students because that is where responsibility should lie.
Mr President, Commissioner, education is assuming an ever more important role in the European strategy. The conclusions of the Lisbon Summit emphasised the importance of education both in improving competitiveness and preventing exclusion. It is only natural that the quality of school education should receive attention also at Union level, although the organisation of education itself is the responsibility of the Member States. We need Europe-wide cooperation and encouragement in all areas of education.
Systematic quality evaluation in education is still in its infancy in many EU countries. In Finland, for example, there were legal provisions introduced on it as part of national educational legislation just two years ago. A report on the subject prepared in Helsinki last week shows that evaluation is not yet adequately systematic in nature, although it has got off to a brisk start. The report points out, for example, that comprehensive and high school education has not paid adequate attention to cooperation between pupils, their parents and the organisers of education. The importance of including pupils and their home background in decision making is certainly worth bearing in mind.
Education cannot just be looked at from the limited point of view of competitiveness. There must be room for different sorts of talent, but, at the same time, we have to ensure that the others remain included. Education has a major part to play in building an equal and integrated society. Well-organised education means that national resources are being put to the best possible use. In my opinion, schools must be developed in such a way that all children starting their compulsory education can achieve success. That is why the evaluation of quality cannot just focus on results, which give a narrow picture of the situation. Education is not just about information and skills gathering, but also personal development, in the shape, for example, of a healthy sense of self-worth.
It is a positive sign that a common position on the quality evaluation of school education is ready to be approved so quickly. Mrs Sanders-ten Holte, Commissioner Reding and the Council all deserve the credit for this. We are making good progress with this important issue.
Mr President, Commissioner, ladies and gentlemen, education is one of those areas of competence which is very much part of what goes on in a community, and so it should be. This competence must be carried out as closely to the population as possible, and that means that there will probably never be a need for a general European education system. But it is exactly because education is so important in the passing on, not only of knowledge and in the acquisition of skills, but it is also in the passing on of cultural heritage and in the integration of the individual into the social fabric that sound education is vital. Accordingly, we pour huge amounts of money into education and yet, there is an increasing need for European quality monitoring. That is why we would like to lend our support in this matter.
Parents know that education requires a huge effort from children and students, but at the same time they expect to see results. In the old days, maybe attending a good school was sufficient, because it enjoyed our ideological trust. That criterion is no longer enough on its own, and has not been for a long time. Parents want quality education, and children who attend school want to actually learn what is important in life.
Each one of us can ask the question how important common quality monitoring is in our own environment. What it did lead to in Flanders is a high level of self-evaluation in the schools. They sensed of their own accords that they needed to make a stand in the world of education. It has also led to increasing levels of care and concern across the borders. In Flanders, quality monitoring used to be a bit of a taboo subject, for example, for it was feared that this would breed hostility in the different educational networks. We now see that the opposite is true. The desire for quality monitoring in education has opened up the door to this large European Community and to the job market of this European Community. Quality monitoring has thus increasingly become a common area of concern.
Today, I can show you the results of an enquiry which was held across the Flemish education system to check whether both primary and secondary education meet the common standards. It is quite striking how much media attention this enquiry received, precisely because they know that parents, students and the entire teaching environment scrutinise these results. After all, each school, each educational network, wants to come out of this enquiry smelling of roses, but at the same time, each parent wants their children to attend good schools.
It has come to my attention that the world of education has been complaining about a lack of resources. After all, not only do we want our children to do well at school, we also want their schools to be well equipped, the environments to be safe, in other words the infrastructure to be up to scratch. Unfortunately, a great deal of resources are still needed in many countries in order to achieve this.
Mr President, ladies and gentlemen, I would like to take this opportunity to thank the rapporteur for her work. I welcome the report and consider European cooperation in quality evaluation in school education to be important in this age of information. The European education systems must become attuned to the information society. Rapid scientific and technological change, together with globalisation, demand superior educational standards. We need an education system that can easily adapt to rapid developments in modern society.
What constitutes a good school education these days? Is it about imparting knowledge and expertise? There is more to it than that. I believe it is the role of education in terms of the self-realisation of the individual and his or her participation in a democratic, socially just and tolerant society that is crucial to the definition of a high quality education. Young people must be given the opportunity to acquire academic and social competences at school. Everyone is entitled to a good school education, and that goes for foreign nationals and groups on the fringe of society too. They are particularly at risk of social marginalisation because they are not as well educated.
I call upon the Member States of the European Union to ensure that everyone receives the same standard of education. The social divide between the informed and the uninformed must be bridged. Quality evaluation in school education is to be welcomed for two reasons. Firstly, I regard the evaluation as a way of incentivising people to improve school education, and secondly, it raises awareness of the quality dimension in education systems. The Member States of the European Union must work together in the field of quality evaluation in school education, because this is of crucial importance to labour market policy and the free movement of workers within the EU. In addition, organisations and associations working in the field of quality evaluation in school education should cooperate at European level.
We need European networks so as to be able to offer mutual support and to get the external evaluation process off the ground. After all, schools, associations, and organisations can learn from one another by exchanging information and experiences and so find exemplary solutions to providing a good education. I am committed to the idea of providing a good education, as a way of preventing unemployment and social exclusion. A high-quality education is an investment in the future, for the sake of social progress, a peaceful world and tolerance.
Mr President, today we are discussing a draft recommendation to the Member States on quality evaluation in education which may bring some worthwhile innovations to the working methods of the European Union and a project which has already made good progress at grass roots level. As far back as 1998, at a conference in Prague attended by 26 European countries, the national Ministers for Education agreed to implement a system of common indicators for their methods and results. First of all, they had to establish a common language and then compare results in order to share experiences, whilst leaving each Member State with full responsibility for its own education system.
We will find this an interesting initiative as much from the point of view of its motives as the method used. As regards motives, on the one hand, education is obviously a key factor in the age of the information and knowledge society, for both human development and economic competitiveness. We should, therefore, ensure that we get the most from the inevitably limited resources available to us. So we can only be surprised at the size of the gaps between the Member States of the European Union which are emerging, in particular, from the first set of statistics published by Eurostat last July.
For example, while the average level of public spending per pupil in secondary education in Europe is 100, Germany spends 84.9 and France 131.6. The difference is thus quite considerable. Moreover, it does not always work the same way and depends on the circumstances. That is why it is in all our interests to share our experiences.
The advantages of doing this seem particularly obvious in the case of France, which has a very inflexible education system that would benefit from being more responsive to the needs of the 'education consumer' . However, it is difficult to carry out any reform precisely because of this inflexibility.
As regards the methodological issues, on the other hand, the new cooperation in evaluation of education systems could, in fact, lead the way to a new, wholly beneficial, method. It involves implementation of an open method of coordination, which has already been touched upon at the Lisbon European Council and which, if it were developed, could introduce a divide between working methods in Europe. It would not be a question of setting targets with a view to obligatory harmonisation. In any case, Articles 149 and 150 of the Treaty establishing the European Community do not give the Community competence in this area. It is simply a matter of together finding out the best practices, without, a priori, setting targets in precise detail beforehand and of allowing each country to draw their own conclusions.
This new method of coordination will create a networked Europe, which organises interaction between the various seats of power, i.e. the national Ministries of Education, rather than a centralised Europe. This networked coordination is more decentralised and flexible and more liberal than the standard harmonisation directive. In addition, it can easily extend beyond the Union' s borders to bring together 26 or more Member States, rather than 15. Mr President, we believe, for all these reasons, that this new and different method of cooperation seems to have great promise.
Mr President, Commissioner, ladies and gentlemen, I said by way of introduction, back in the debate held on 5 July on "quality evaluation in school education" that the foundations for the future of young people are laid in classrooms, but not just in classrooms.
There are no two ways about it, education, i.e. training and further education, must take centre stage in all policy areas. Education is not an end in itself but is the key to our being able to hold our own in the modern age, not just in economic terms but also at a personal level. The transition to the knowledge-based society, the globalisation of the economy, social, democratic and environmental change, together with far-reaching changes in the world of work, due not least to the new technologies: these are the big challenges we face in the third millennium, and they also require renewed efforts in the educational field.
So again, I welcome the fact that this report has come before the House, because its aim is both to improve school education and the quality evaluation thereof.
Quality comparisons - be they internal or external - generate competition, and if the quality of education in European schools is enhanced as a result, and the three-fold challenge posed by the information society, globalisation and rapid scientific and technological change is taken into account, then this report will have achieved its goal of giving renewed impetus to efforts in the field of education, and a major step forward will have been taken at European level. So let us help to ensure that the report on implementation, which the Commission is to put before Parliament in three years' time, proves successful.
Permit me though, on a final note, to say something that is fundamental to the future of education, since I have just come from an educational symposium, the Federal Conference of the Austrian People' s Party. There is more to education than equipping people for employment. Its goal must be the all-round development of young people as individuals. This entails imparting fundamental knowledge, skills and competences, communicating values, and educating people in music, creative subjects, health and sport.
Secondly, a sound knowledge base, which imparts important material and leaves out what is unimportant, still forms the basis for education in the twenty-first century. So it falls short of the mark to say that knowledge and information ought only to be obtained from the Internet. Those who do not have basic knowledge do not know where to acquire knowledge either. The cultural techniques of reading, calculating and writing form part of this knowledge base. The new technologies offer new opportunities to acquire knowledge and employ our cultural techniques. Only those who have a knowledge base know how to handle knowledge properly, and how to distinguish and differentiate, in an age that has seen an explosion in knowledge. That is why I feel this report makes a significant contribution to placing the acquisition of knowledge at the heart of our policy areas.
Mr President, I, too, would like to congratulate those who have been responsible for getting the report to this stage.
Quality, as we have been hearing, can be a problematic concept in education, especially when one looks at any form of assessment. There are certain areas, such as literacy and numeracy, where we can now gain some idea of what has been achieved. There are many international studies which have thrown up difficulties, however, when it comes to making straight comparisons, because of differences in curriculum, approach and the underlying assumptions about what constitutes a good education.
It is essential not to confuse education with training. The primary purpose of education is not to prepare people for the job market but to prepare them for a life which is fulfilling in every way. In an increasingly flexible or precarious working environment people will be thrown back on their inner resources at many times in their lives and social cohesion is partly dependent on such personal resilience. We only have to look at what happens to those who are thrown out of work or who are excluded from the job market.
So when we are assessing the quality of education, we want to see if we can develop people who have self-esteem and confidence, who can communicate effectively, who can look behind the information for the hidden message, who can question, who can work as part of a team and independently, and who are creative, resourceful and have an appreciation of the wider world and their responsibility to it.
I also think that when we are looking at the quality of education we need to see if it is delivering real equality of opportunity for all of those within the system or whether it is doing, as society does, so much to exclude people on grounds of a poor background or their colour or whatever.
So in our comparisons and benchmarking we have to look beyond narrow league table approaches. After all, every football team in a league depends upon the level of investment and the selection of the very best. It does not necessarily improve the performance of all.
I am glad to see that we are recognising the importance of involving pupils themselves in the development and assessment of our educational system. We cannot expect to develop fully rounded and responsible individuals if they are not encouraged to be constructive and articulate about this major component of their lives. After all, education properly done is a collaborative adventure and we know we have a lot to learn from each other. That is why I welcome this report.
Mr President, evaluation in general and evaluation in school education in particular are not a mere formality. Their purpose is always to check if the person being evaluated has met the predefined targets of the person conducting the evaluation, who sets both the evaluation criteria and the consequences of their being met or not.
Collaboration on the part of the Member States in evaluating school education is becoming an important tool for intervening in the Member States' education systems, the aim being to promote an education model which is a far cry from a universal, quantitatively and qualitatively broad general education. A model which is even a far cry from the principle of ensuring that everyone is given the same start in life. A model which costs little but which serves the needs of big business for a cheap and, more importantly, docile labour force, a labour force which is wholly adapted to its requirements. This policy results in cutbacks in general education for the benefit of training which produces disposable labour; it even results in general education being replaced by an endless process of life-long learning. It also results in the weaker - and generally poor - students being shifted out of mainstream education into second-class training, as is the case in Greece, where the number of sixth form students has fallen by 35% in a few years following the so-called education reform. Evaluation also aspires to becoming a lever which can be used to force schools to operate in a competitive environment in which the best schools attract the best pupils, the best teachers and the most funding - in other words to operate on market criteria. This will result in falling standards in the majority of schools, especially in working-class districts and the countryside. In addition, the system of self-evaluation shifts the government's responsibility for the quality of education on to teachers, pupils and parents.
If we were truly interested in the quality of education, we would not be concentrating on evaluation mechanisms but on improving the standard of education for everyone. The debate on how to carry out evaluation is futile and misleading. What does make sense is to debate the essence of the problem. What type of person do schools mould and for what sort of society? If we were to evaluate today's schools on the basis of this criterion, we would surely conclude that they have a long way to go to meet the needs of the workers and for social progress.
Mr President, I welcome this document and fully support the European Parliament and Council decision to promote cooperation and quality evaluation in school education. I particularly welcome the emphasis on social inclusion. Education is an important, indeed crucial, part of society. Our education has an impact on all our lives and our communities as well.
Recent reports, as those of us from the UK are aware, have tended to criticise the teaching of children at a very young age as this could prove damaging. It would therefore be good to compare and contrast with other European models, within limits of course, as my colleague Mrs Lambert has already stressed.
Spain, for example, attaches great importance to social inclusion and developing personalities, working in teams; integrating. These are placed higher on the agenda than academia and at an early age. I also fully agree with better integration between parents, pupils and teachers and the many community players who rightly want to play a role in education and its development and achieve, as a result, the idea of the school as the community.
It will also provide an excellent opportunity to encourage schools in the different regions to share in good practices. Partnerships between different countries are so important, as indeed are partnerships not only between countries but between rural and urban links. This is part of a very important twinning concept and philosophy that is well established in Europe and is proving such a success throughout all our communities. Networking is so important. I stress that the sharing of good practices and the sharing of information between the different schools in Europe should not develop into a competitive practice. We should at all costs discourage any attempt to create European league table of schools similar to that in the UK that has proved so detrimental.
I welcome the report, it is a positive paper and one that we can build on to create better educational networks within the European Union.
Mr President, ladies and gentlemen, we are only at the beginning of the new year and I believe that it is still appropriate to say to you and your families that I hope this year will see all your dreams come true. To everyone here at the European Parliament and the Commission, I hope that we continue to work on the same good terms as we have done in the past.
Today' s business is to examine the draft recommendation on quality evaluation of school education. This draft has already made good progress and had the full backing of the European Parliament. I would like to thank Parliament for its enormous support which was testimony to its political will to forge ahead, something that was, at times, difficult. Parliament made many positive suggestions which, over the years, have been put into practice in the field. I would particularly like to give sincere thanks to the rapporteur, Mrs Sanders-ten Holte, for the excellent work that she has carried out in extremely short time frames and I would also like to extend my thanks to everyone in the Committee on Culture, Youth, Education, the Media and Sport.
You have before you a draft recommendation which, as some of you have mentioned, relates to a key issue at the heart of our political priorities, to wit, can we guarantee improvements in the quality of school education and, if so, how do we go about it so that the European Union can give this a bit of a nudge in the right direction, without interfering in European systems which are, and remain, the responsibility of the national Ministers for Education?
You are aware that we have already made considerable progress towards this goal, since the launch of the major pilot project to evaluate the quality of school education took place at the beginning of the 1997 academic year. Over 100 secondary schools in 18 countries took part in this project. The draft recommendation is, to a great extent, based on the conclusions which we collectively drew from this research.
The recommendation relates to two crucial points. First of all, that of evaluation as an instrument to improve quality - the aim of which is not to establish who is top and who is bottom of the class, but rather simply to act as an incentive so that everyone ends up at the top of the class. Secondly, the role of European cooperation in this area. This is, moreover, something we know how to do very well, and we have demonstrated as much.
In this sense, the proposal encourages self-evaluation, external evaluation and urges all stakeholders to play a part in every aspect of the evaluation process so that, in the end, schools are inspired to learn from each other and can identify good practices and the most efficient tools for evaluation.
In this process, the Commission shall not prescribe any rules and is fulfilling its role as a catalyst. It is encouraging European cooperation between schools and enabling them to establish a Europe-wide network. It is trying to set up a database of tools and instruments to be used by schools in self-evaluation and which will then by available to all stakeholders involved.
That is precisely what the Lisbon European Council asked us to do. If we wish to place European society at the forefront of the world stage as an example of the knowledge society, then clearly, the extremely high quality of teaching in schools in every Member State, area and village should be the raison d' être for social equality amongst citizens. Mr Karas said that, in today' s schools, we are creating the society and the success of tomorrow' s society and I agree with this wholeheartedly. From this perspective, it is our responsibility to provide every available tool and to ensure that schools learn from each other, that the system improves everywhere and that no one is left by the wayside.
That is actually the goal of a knowledge society. We cannot afford ourselves the luxury of 20%, at the very least, of pupils being left by the wayside because they have not received the education they need to be able to do well in society. I agree with those of you who, on this point, said that you need to prepare for life in society before preparing for life on the employment market. Moreover, that is a considerable loss for a society that needs all its human resources in order to progress.
Ladies and gentlemen, together with the Ministers for Education, we are making these proposals on quality analysis to enable us to give this opportunity to all young people, because if they receive a high quality education then it is likely that they will be able to do well in society and be able to find a job.
That is why I would once again like to thank Mrs Sanders-ten Holte, the rapporteur, as well as the Committee on Culture, Youth, Education, the Media and Sport and all the Members who have assisted us in this work.
I would like to inform you that, following the Education Council' s move to make evaluation and quality a priority issue, action 6 of the Socrates programme has put out to tender within this very specific area. This will result in comparative studies being made and relevant institutions being networked.
I would also like to inform you that, at the beginning of April, the Swedish Presidency will be holding a conference at Karstadt and that the upcoming Belgian Presidency has already planned to work on this issue during its presidency. You will, therefore, have concluded, ladies and gentlemen, that this is not the last time that we shall be discussing this issue and that I shall be coming here on a regular basis to speak to you in detail about new and, hopefully, all positive, developments.
Thank you very much, Mrs Reding.
The debate is closed.
The vote will take place tomorrow at 12 noon.
World cultural and natural heritage
The next item is the debate on the report (A5-0382/2000) by Mrs De Veyrac, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the application in the EU countries of the Convention for the Protection of the World Cultural and Natural Heritage [2000/2036(INI)]
Mr President, Commissioner, ladies and gentlemen, it is a commonplace to say that our heritage and its protection are crucial components of European identity, a commonplace but true, nonetheless. Our heritage is one of the most visible components, one of those closest to the culture of our fellow citizens. It forms part of their everyday environment and their own identity. It strengthens the sense of belonging to the European Union by identifying the roots we all share. Protection of heritage is therefore a vital necessity in view of the ravages it suffers over time, but also in view of the new forms of attack it is undergoing, such as atmospheric pollution, uncoordinated urbanisation, demographic pressure and, unfortunately, many others.
The European Parliament has approached this matter very seriously with, in particular, two resolutions adopted in 1982 and 1988, which provide a frame of reference for the action to be undertaken in this field. I now consider it necessary to assess the current situation on this issue, taking into account both the principle of subsidiarity and the development of the European Union due to the increased number of Member States.
It is worth recalling the objective of the UNESCO Convention, which is to protect heritage and not to enter it on a heritage list. Since the last time sites were selected in December 2000, 690 sites have been added to the World Heritage List, 208 of which are located within the European Union. Of these 208 sites, 192 are cultural properties, 11 are natural sites and 5 are properties of mixed type. The fact that the European Union is highly placed on this list, with almost a third of the sites, is easily explained in terms of Europe' s contribution to world civilisation. However, in order to obtain a better balance on the list between the various categories and also between States, UNESCO has drawn up a world strategy and an action plan for the implementation of that strategy. I think it appropriate that Parliament recommend that Member States that can pride themselves on a significant number of listed sites should restrict the number of sites they propose in future. I think it perfectly reasonable that they should make a contribution towards making the world list more representative and more balanced, both geographically and in terms of its content.
When this report was adopted by Parliament' s Committee on Culture, Youth, Education, the Media and Sport, the two provisions on self-imposed restriction were withdrawn by a very slim majority. I do however feel, ladies and gentlemen, that these provisions should be reincorporated, and I have therefore tabled two amendments to this effect on behalf of the PPE-DE Group. Another proposal was made in the report for a European list to be drawn up, for UNESCO sees heritage sites primarily from a geographical point of view, which restricts their concept of what a site is. A port may be classified, for example, without any regard for the boats. A steel plant may be classified without regard for the equipment. I feel that Europe, the European Union, on the other hand should look at things from a dynamic point of view. It could therefore take action on dynamic aspects of heritage and, from this point of view, a European list may represent real progress. It would make it possible to raise the profile of sites which are of more than purely national importance but which are not yet accorded world recognition. That would moreover help to bring Europe closer to the people, giving them an awareness of a shared cultural heritage.
There is often need for heritage to be restored. The Commission should draw up a report on the position of restorers in Member States with a view to structuring the restoration sector in order to guarantee the quality of such work. High-quality restoration requires sufficient funding, and the need for economy should not override the need for quality work. Finally, I suggest that the European Commission should, in liaison with the Council of Europe and UNESCO, look into the viability of a legal and fiscal instrument in order to facilitate forms of patronage relating to the conservation of the cultural and natural heritage. This aspect might be included in the deliberations on the harmonisation of European tax systems. Protection of heritage is an area over which we must be continually vigilant. It is our responsibility to hand this heritage on to future generations. The young people of Europe must be able to identify themselves in this in order to build their future and to be able to perceive their European identity more clearly. Surely the feeling of being European relates far more to cultural references than to economic and social data?
In conclusion, let me repeat this expression which you will all recognise as emanating from one of the great founders of the European Union, "If I had to start again, I would start with culture." It is something which could have been said by Haydn composing in London, da Vinci painting in Amboise, or Byron dying in Missolonghi. It is the feeling, the pleasure we all experience when travelling through the European Union and marvelling at the treasures we find there and the pride we feel that, thanks to the existence of the European Union, we are in some small way owners, and also their custodians for all time.
Mr President, Commissioner, world cultural heritage - we have just heard the statistics - is distributed relatively unevenly. Most of it is here in Europe, which is something we can be very proud of, although it also shows that there are certain inequalities. Also, there are very few sites, i.e. places that have been deemed part of world cultural heritage, in comparison with the number found in the rest of the world, and it is a real drop in the ocean, because there are many more sites that would merit this kind of status and support.
This simplifies neither the decision-making process nor the selection procedures. More applications are rejected than are accepted, and I think there is a need to redefine the criteria. The diversity of cultural heritage underlines the identity of a country' s own regions, which is why responsibility must primarily be taken and asserted at regional level, whilst acknowledging that they must be afforded substantial support from outside, from the European Union and from all those who are jointly responsible.
These regional responsibilities include the preservation of homelands, customs and traditions, the development of a country' s own regions and so on and so forth. As I see it, these are criteria that can primarily only be managed at regional level. The importance of world cultural heritage sites transcends the scope of regional development. They are cultural treasures, and bear witness to epoch-making changes and unique occurrences in nature. They have outstanding universal value. Architectural cultural heritage, land developed and cultivated by man and urban cultural heritage belong together, but the picture is not complete unless it also includes monuments to contemporary history, from the world of work for example, such as developments in working life, the building of factories, machines and so on and so forth.
They trace the development of the working process of our document, and also elsewhere in the world. It is therefore just as important to tackle the plundering of architectural finds as it is to combat the thoughtless destruction of the remnants of social institutions. Rapid technological development and changes in our environment really bring home how important it is to spare a thought for our natural heritage and take responsibility, in other words development planning and changes of designated land usages must feature more prominently in our responsibility for the conservation of our cultural heritage.
Accordingly, when selecting world cultural heritage sites, there must be more emphasis on striking a balance between historic sites, religious monuments, the various religions from prehistoric times, contemporary history and natural heritage, and the assessment criteria must be amended with this in mind. The conservation of our cultural heritage is associated not only with a high level of responsibility, but also with high levels of cost. We therefore need to find ways of alleviating the financing aspect, of considering the legal and fiscal instrument and providing sponsors with incentives to make us more conscious of this responsibility.
Mr President, in the European Union and in this Parliament, we must deal with what is essential for European cooperation, namely that which creates a stronger and slimmer Europe, and we must be very careful not to take on any tasks which more properly fall to the Member States. It is important to protect cultural heritage, and the Union' s common cultural heritage is its diversity. It is a great and vital responsibility to safeguard this diversity in every single Member State. I therefore consider this report to be superfluous. On the basis of the principle of subsidiarity, it is my view that protecting cultural heritage is a task for the Member States. Up until now, the Member States have helped implement the Convention Concerning the Protection of the World Cultural and Natural Heritage by tabling proposals - many of them - for inclusion on UNESCO' s list of values of specially universal significance.
There is probably a disproportionately high number of European topics on the list and, as the rapporteur remarks, a little more modesty might well be in order. I do not think it goes without saying that there should be a special list detailing European cultural heritage. Nor do I think it necessary for the Commission to take on the major task of coordinating the initiatives, as many have requested. On behalf of the Group of the European Liberal, Democrat and Reform Party, I have therefore tabled a series of amendments whereby Parliament is to call upon the Member States, and not the Commission, to implement the necessary cooperation in consultation with UNESCO and the Council of Europe. I have done this in order to honour the principle of subsidiarity and also with reference to Romano Prodi' s words here in Parliament last year when he said, "Let us remember how often we have been made into a laughing stock because we deal with things that are absolutely ridiculous, which defy common sense and conflict with the interests of our population" . I think that this is an area in which we can put the Union' s work on hold for a short while.
Mr President, the Committee on Culture, Youth, Education, the Media and Sport deserves our congratulations on its initiative to draft this report on how we can protect our cultural and natural heritage in the European Union, as does the rapporteur for the ideas and measures which she recommends, the majority of which I agree with.
Naturally - to come back to what the previous speaker said - every Member State of the European Union has a policy on these issues. Obviously, we have no intention of superseding national policy. However, we really do need a more general perception and a policy at Union level. And the reason is clear: it is because all Union policies have a considerable impact on how we preserve and promote our cultural and natural heritage - mainly a negative impact.
For example, the Union frequently funds projects and interventions through the Structural Funds which destroy or seriously affect monuments, the landscape and other elements of our cultural and natural heritage. There are, unfortunately, numerous examples from Greece alone. We fought long and hard some time ago to stop the Egnatia motorway from being routed alongside the ancient Dodoni theatre, where it would have prevented the audience from hearing the performance. Because of pressure from numerous organisations, the question of electricity pylons on the Cyclades islands was taken to the Privy Council, the Supreme Administrative Court in Greece, which broke new ground in its judgment and recognised, yet again, the value of the beauty of the landscape on these islands. Today, the question is still in abeyance of the new Olympic facilities in Schinia in Marathon, an historic site par excellence for the whole of Europe as well as a particularly important wetland which was initially included in the ÍÁÔURA 2000 lists, Commissioner. We should like to save it, quite how I do not know.
The construction is also in abeyance of the new museum on the Acropolis, a stone's throw from the sacred rock and the Parthenon. It is to be located on top of older archaeological remains, thereby endangering both the remains in question and the aesthetics of the whole area and the vista leading up to the world-renowned sacred rock and the Parthenon.
This project and many others have one thing in common: they hope to receive, or they are already in receipt of, Community funding. It is therefore quite clear why I wholeheartedly support the particular points in the resolution which call on the Commission to examine projects from the point of view of their impact on cultural and natural heritage, their historical importance and their visual impact, all of which should be made into eligibility criteria, before any funding is approved.
Mr President, Mrs de Veyrac' s report seeks to extend the concept of heritage and the criteria for the selection of national heritage sites in particular. The UEN Group will vote in favour of this report.
No one can question the need to extend this concept to sites which are not just monuments, natural sites or moveable property. There is clearly a great deal of ethnographic data which can be collected and protected as world heritage. The importance of musical heritage or literature in the oral tradition may be emphasised, the task of collection, analysis and protection of which still remains to be carried out in a good many countries.
This heritage, which goes beyond the traditional concept which often embraces only monuments or sites, is often a factor in the daily lives of the people living on this earth. It is this presence and permanence in culture and daily life which should define the very concept of heritage, as indeed Mrs Prets mentioned.
I should therefore like to emphasise, for example, particularly here in Strasbourg, the importance which our fellow citizens attach to their national currencies and their determination to consider it as a part of their heritage.
The German magazine, Focus-Money, recently published a survey showing that 70% of Germans are committed to the Deutschmark and wish to retain it. This percentage is an average, because in eastern Germany the rate is as much as 80%.
The French Finance Minister, responsible for implementing the withdrawal of the franc, recently published on his website a very interesting survey on the French people' s commitment to their currency. This is, admittedly, a 'reverse diagnosis' because they were, of course, asked their opinion on the euro and not on the franc. Nonetheless, the response was overwhelming. Only 26% of the French have confidence in this artificial currency. I think it worth informing you of the real state of affairs, given that this is something that does not appear to have been taken into consideration or to have any influence over the European Parliament.
In Great Britain, which has for the moment decided to protect its national heritage in the form of the pound sterling, only 14% of young people in the 18-24 age range wish to give up the pound. By this standard, the 45% of Danes who gave a yes answer would make the recent referendum in Denmark look like a vote in favour of the single currency.
Europeans are committed to their own currencies just as they are committed to their own values, their own nations, their own natural heritage sites, their own languages and their own cathedrals. This is how national currencies should be protected, as if they were part of world heritage. This is the thrust of the amendment I have tabled on behalf of my group and which I urge you to support.
Mr President, I should like to congratulate Mrs de Veyrac, who has set out and elaborated on the subject of a Convention concerning the protection of world cultural and natural heritage in the Member States of the European Union, confirming in her report the undiminished interest which Europe needs to have in this important issue, together with the initiatives which need to be taken throughout the world.
Although Nice did not take the crucial decision of exempting culture from the unanimity ruling, thereby enabling us to take a more decisive step towards convergence, what is important, as the report confirms, is that the European Union is working to develop a diverse cultural area. Equally important, in my view, is Europe's awareness, as the report states, that it is over-represented on the World Heritage list and that this over-representation applies both to historic towns and to religious buildings, as compared with other categories of countries, to Christianity in relation to other religions and beliefs and to 'elitist' as opposed to vernacular architecture. This awareness demonstrates that the concept of cultural diversity and respect for what is foreign is an accepted idea right at the nub of the problem and will help Europe play a fundamental role in relation to the rest of the world in the era of globalisation.
As far as the proposals are concerned, I think that the proposal to take the initiative on harmonisation at ministerial level is especially important, as is decisive action by the Member States to stop the plundering of and the illegal trade in archaeological finds within the countries of the European Union.
Moreover - and here I agree with Mr Papayannakis - I think that cultural impact studies should be a compulsory criterion when deciding which projects to fund with European money, so that we avoid causing what is often incalculable damage. It is to be welcomed that the Culture 2000 programme has allocated one third of its budget to cultural, archaeological, underwater and architectural heritage and to museums, libraries and archives, thereby strengthening national action.
However, as the report points out, attention must be paid to rural heritage, to ancient and Palaeolithic forests, to habitats and wetlands, in other words to what are considered more or less marginal issues. Education and training in all professions involved in protecting, preserving and promoting cultural and natural heritage are also important, as are raising pupils' and young people's awareness and developing a movement of voluntary activities which can also make a decisive contribution.
Mr President, Commissioner, this is a sound and very instructive report. I would therefore like to thank the rapporteur for the amount of work she has put into it. It shows, at least, that the European Union and the Member States have done their homework, and have done it well. They have submitted many applications, so much so that this has led to an imbalance. In my opinion, this is due to the opinion that it is especially buildings that must be registered. There are, of course, also other aspects, and I believe we should encourage Member States to take measures so that we can redress the balance and be more selective.
My own group is debating whether or not the European Union has a task here. First of all, the preservation of our cultural heritage, also at European level, appeals to the citizen. Our historic monument days are always very well attended. Our cultural heritage is an excellent tool to make the European dimension visible.
Secondly, European added value is evident in many areas, for example in cross-border projects in the Wadden Sea region and underwater archaeology. The European Union can encourage Member States to cooperate, and can offer support in all cultural areas, for example.
Another point where the European Union can fulfil a typically European task is research and education. So is creating clarity as to which areas transcend national interests. Drafting inventories and lists is necessary at every administrative level, and it is important to weigh up all the pros and cons when taking environmental action.
Thirdly, I would mention the deployment of structural funds. Preserving cultural heritage is important for tourism. It brings cultural diversity into focus. It has a bearing on employment. The question of whether the European Union has a task is not a question to me. In this area, the European Union has a task to stimulate, support and make visible Europe' s common cultural heritage. Accordingly, I, along with others in my group, will give my unqualified support to the rapporteur' s report.
Mr President, ladies and gentlemen, it so happens that I was involved in the practical application of the UNESCO Convention in a particular case. At a UNESCO meeting some years ago in Casablanca, the issue was raised of whether to make the entire Alpine Region a World Heritage Site. I confess to feeling somewhat perplexed at this point, for I found the idea of lumping the entire Alpine Region, which covers a whole range of different areas, together as one site rather odd. I was amazed by the frequent discrepancies between the sites selected - certainly not due to any fault of UNESCO's but because of the varying natures of the sites put forward by the States. I also noticed the conspicuous absence of some cultural, natural or mixed sites. In this regard, Mr Costa of our group, who is the mayor of Venice, reminded us ironically, a few days ago, that Venice has never been classified as a World Heritage Site.
Well then, upon reading the Convention my suspicion was confirmed: the 30 year-old Convention is now prehistoric. In the meantime, we have become much more sensitive towards culture and the environment - consider the buzzword 'sustainable development'. This is why I am afraid that the report will prove to be full of inconsistencies: some issues need to be simplified because of the need for coordination between European countries rather than European interventions, which can be unnecessary and are sometimes used by the Member States as an excuse to avoid their responsibilities. Moreover, in certain cases, the structures already exist. I would point out - and this is a positive fact - that the text refers to regional minority languages, which are covered by a range of protective measures.
Nevertheless, there are some good points. I would point out that there must be a policy of active interventions inasmuch as the protection of sites works well if the interventions also include the commitment of financing; the sums referred to by the Convention, which are minimal, are certainly not sufficient for active interventions, especially in Third World countries. It would be a good idea for the Commission, sooner or later, to indicate the limit which State aid may exceed, as laid down in Article 87(3)(d).
Mr President, Commissioner, I am going to discuss that area of Europe' s cultural heritage which is not included on UNESCO' s list and which is scarcely included on our own lists. It has to do with the fact that almost every second square metre of the European Union is cultivated, both the agricultural landscape and land given over to forestry. The whole of Europe' s current biological diversity is a result of nearly 10 000 years of struggle and hardship. It is the fruit of cooperation between nature, the climate, technology and the human being as cultivator. That is what has given us the incredibly diverse and many-sided Europe with which we are familiar. I naturally believe that cultural heritage is a responsibility for regions and nations and not, in the first place, for the European Union. There is, however, one area in which the Union has complete power over cultural heritage, namely agricultural policy.
If I were in a position to decide, I should exchange the EU' s current agricultural policy for a policy which favoured cultural heritage and biological diversity. I should like to use subsidies to preserve the cultivated terraces around the Mediterranean and to preserve the biologically rich and fantastically beautiful meadows in the mountain areas surrounding rivers and lakes in thickly wooded Scandinavia. In short, a good cultural policy for Europe would be a transformed, modern and relevant agricultural policy.
Mr President, I feel that the protection of cultural and natural heritage - quite apart from the matter of who is responsible for what under the Treaty - is of importance to everyone, because - let me say this before getting to the heart of the matter - like you, I consider that our heritage is made up of buildings, natural sites and traditions and cannot be restricted to one person, one region, or one country as it belongs to the entire community of European citizens. If we have any wealth in Europe it is our wealth of cultural diversity, and that belongs to all of us. It does not belong to just a small part of Europe, even if it comes from that small part of Europe. That is why we are all responsible for protecting our heritage and protecting this diversity. If something is lost from Finland' s heritage, then it is also lost to Greece, and if something is lost in Greece, then it is also lost to Denmark. Responsibility lies with all the citizens of Europe wherever they are and whatever the role they have to play.
Having said that, ladies and gentlemen, obviously the Commission welcomes the work carried out by Parliament, especially the rapporteur, Mrs De Veyrac, and it shares the concerns and the interests highlighted by this report.
Legally speaking, as you are well aware, the Treaty does not provide any legal basis for Community action in the field of culture and rules out the possibility of harmonisation in this field. Not only is the Commission not in a position to draw up its own list of cultural and natural heritage properties and sites, but it is rather reluctant to consider adding to the number of existing lists.
To return to my opening remarks, this does not limit our responsibility in the area of heritage conservation.
We have, indeed, always cooperated with the international bodies, private associations, individuals, states, regions and villages that have worked so hard to safeguard their heritage and our heritage. In particular, we can highlight the joint action undertaken with the Council of Europe and with UNESCO, such as, for instance, the "Europe, a common heritage" campaign, or the study undertaken to support Kosovo' s heritage. This cooperation must continue, not just in order to avoid the uncoordinated duplication of effort in similar areas, but also to improve the effectiveness of the international legal and fiscal framework which some speakers have mentioned. I should, moreover, like to point out that under the Raphael and Culture 2000 programmes, we are most committed in our undertakings to assist the public, regions, states and associations alike, in order to support all those working at grass-roots level to conserve the heritage shared by all European citizens.
The types of project that have been promoted continually include raising the awareness of and promoting the involvement of the public, especially young people, because, as you rightly state, respecting our heritage and nature is a matter of education. Schemes have also included the improvement of the methods and tools used by heritage workers in Europe, especially those developed by the International Institute for the Preservation of Cultural Heritage in Rome, and the further training of workers and specialist craftspeople in the area of restoration, an area we have tried to develop through our education programmes, precisely in order to establish a supply of specialists capable of assisting with various ongoing restoration projects.
Ladies and gentlemen, I can assure you that we intend to continue on these lines, within the scope of our jurisdiction and our, as you know, very limited resources, of course, but we do intend to provide appropriate constructive responses. That is why I must thank the European Parliament for its initiative, both in a personal capacity and on behalf of the Commission, because we should like to see more initiatives, private or public, being taken in Europe at every level, on condition that they go towards the objective of conserving European heritage.
Indeed, this is why I am wholeheartedly in favour of the publicity we can give heritage aid by establishing prizes such as the prize for restoration created by Europa Nostra, or the European Heritage Day prize. What is the value of these prizes? Well, they provide role models showing all the citizens of Europe what it is possible to achieve, sometimes with minimum resources, in terms of preserving this heritage we share for future generations, a heritage which belongs to us directly but also indirectly, that is, the heritage of all Europeans, while respecting cultural diversity.